Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 17, 2018

                                       No. 04-18-00343-CV

                                         Richard SPEIRS,
                                            Appellant

                                                 v.

                         UNION PACIFIC RAILROAD COMPANY,
                                      Appellee

                   From the 408th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2009CI17924
                         Honorable Angelica Jimenez, Judge Presiding


                                          ORDER
        Appellant, representing himself, filed a brief on September 7, 2018. Appellant’s brief
recites alleged facts pertaining to his claim against the Union Pacific Railroad Company. His
brief includes complaints about his trial lawyer, opposing counsel, and some federal government
officials. The brief’s prayer states there is no probative evidence of Appellant’s negligence in
causing his own injury, but the brief does not present anything for appellate review.
      Appellant’s brief does not comply with Rule 38.1 of the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 38.1. Specifically, the brief does not include the following:
       •   Identity of Parties and Counsel,
       •   Table of Contents,
       •   Index of Authorities,
       •   Statement of the Case,
       •   Issues Presented,
       •   Summary of the Argument,
       •   Argument,
       •   an Appendix (that complies with the Rules),
       •   Certificate of Compliance, or
       •   Proof of Service.
See id. R. 9.4, 9.5, 38.1. The brief has these additional defects.
       •   No part of the brief contains any citations to the record. Contra id. R. 38.1(g) (“The
           statement [of facts] must be supported by record references.”); id. R. 38.1(i) (“The
           brief must contain . . . appropriate citations . . . to the record.”).
       •   The portions of the brief that may be construed as a statement of facts recite alleged
           facts and complaints, but the brief does not state how the trial court erred or present
           any legal arguments, with appropriate citations to authorities and the record, to
           present any legal basis for this court to reverse the trial court’s judgment. Contra id.
       •   The brief does not recite the standard of review; it does not contain an index of
           authorities, and it contains no citations to rules or statutes, or any references to case
           law. Contra id. (requiring “appropriate citations to authorities”).
        This court may order a party to amend, supplement, or redraw a brief if it flagrantly
violates Rule 38. See id. R. 38.9(a). We conclude that the defects described above constitute
flagrant violations of Rule 38.
        Therefore, we STRIKE Appellant’s brief and ORDER Appellant Richard Speirs to file an
amended brief within TEN DAYS of the date of this order. The amended brief must correct
all of the violations listed above and fully comply with the applicable rules. See, e.g., id. R.
9.4, 9.5, 38.1. If the amended brief does not comply with this order, we “may strike the brief,
prohibit [Appellant] from filing another, and proceed as if [Appellant] had failed to file a brief.”
See id. R. 38.9(a); see also id. R. 38.8(a) (authorizing this court to dismiss an appeal if an
appellant fails to timely file a brief).
        If Appellant timely files a brief that complies with this order, Appellee’s brief will be due
thirty days after Appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of September, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court